   1   ALDRIDGE PITE, LLP
       ecfcanb@aldridgepite.com
   2   4375 Jutland Drive, Suite 200
       P.O. Box 17933
   3   San Diego, CA 92177-0933
       Telephone: (858) 750-7600
   4   Facsimile: (619) 590-1385
   5   Attorneys for JPMorgan Chase Bank, N.A.
   6
                                  UNITED STATES BANKRUPTCY COURT
   7
                   NORTHERN DISTRICT OF CALIFORNIA - OAKLAND DIVISION
   8
        In re                                               Case No. 19-41283
   9
        JADOOTV, INC.                                       Chapter 11
  10
                        Debtor.                             JPMORGAN CHASE BANK, N.A.'S
  11                                                        REQUEST FOR SPECIAL NOTICE
  12
                TO ALL INTERESTED PARTIES:
  13
                PLEASE TAKE NOTICE that the firm of ALDRIDGE PITE, LLP, attorneys for JPMorgan
  14
       Chase Bank, N.A. hereby requests special notice of all events relevant to the above-referenced
  15
       bankruptcy and copies of all pleadings or documents filed in relation to the above-referenced
  16
       bankruptcy, including all pleadings or notices under Federal Rules of Bankruptcy Procedure, Rule
  17
       2002, the commencement of any adversary proceedings, the filing of any requests for hearing,
  18
       objections, and/or notices of motion, or any other auxiliary filings, as well as notice of all matters
  19
       which must be noticed to creditors, creditors committees and parties-in-interest and other notices as
  20
       required by the United States Bankruptcy Code and Rules and/or Local Rules of the above-
  21
       referenced bankruptcy court.
  22
                ALDRIDGE PITE, LLP, requests that for all notice purposes and for inclusion in the Master
  23
       Mailing List in this case, the following address be used:
  24
                                            ALDRIDGE PITE, LLP
  25                                      4375 Jutland Drive, Suite 200
                                                P.O. Box 17933
  26                                       San Diego, CA 92177-0933
  27

  28

                                                    -1-                                    CASE NO. 19-41283
                                        REQUEST FOR SPECIAL NOTICE

Case: 19-41283       Doc# 62      Filed: 07/05/19    Entered: 07/05/19 13:04:53        Page 1 of 3
   1          Neither this Request for Special Notice nor any subsequent appearance, pleading, claim,

   2 proof of claim, documents, suit, motion nor any other writing or conduct, shall constitute a waiver of

   3 the within party's:

   4          a.      Right to have any and all final orders in any and all non-core matters entered only

   5 after de novo review by a United States District Court Judge;

   6          b.      Right to receive service pursuant to Fed. R. Civ. P. 4 made applicable to the instant

   7 proceeding by Fed. R. Bankr. P. 7004, notwithstanding Aldridge Pite, LLP’s participation in the

   8 instant proceeding. This Request for Special Notice shall not operate as a confession and/or

   9 concession of jurisdiction. Moreover, the within party does not authorize Aldridge Pite, LLP, either

  10 expressly or impliedly through Aldridge Pite, LLP’s participation in the instant proceeding, to act as

  11 its agent for purposes of service under Fed. R. Bankr. P. 7004;

  12          c.      Right to trial by jury in any proceeding as to any and all matters so triable herein,

  13 whether or not the same be designated legal or private rights, or in any case, controversy or

  14 proceeding related hereto, notwithstanding the designation or not of such matters as "core

  15 proceedings" pursuant to 28 U.S.C. § 157(b)(2)(H), and whether such jury trial right is pursuant to

  16 statute or the United States Constitution;

  17          d.      Right to have the reference of this matter withdrawn by the United States District

  18 Court in any matter or proceeding subject to mandatory or discretionary withdrawal; and

  19          e.      Other rights, claims, actions, defenses, setoffs, recoupments or other matters to which
  20 this party is entitled under any agreements at law or in equity or under the United States Constitution.

  21                                                  ALDRIDGE PITE, LLP
  22

  23 Dated: July 5, 2019                              /s/ Christopher M. McDermott
                                                      Attorneys for JPMorgan Chase Bank, N.A.
  24

  25

  26

  27

  28

                                                    -2-                                    CASE NO. 19-41283
                                        REQUEST FOR SPECIAL NOTICE

Case: 19-41283      Doc# 62      Filed: 07/05/19     Entered: 07/05/19 13:04:53        Page 2 of 3
                                       CERTIFICATE OF SERVICE
   1
              I hereby certify that a copy of the foregoing REQUEST FOR SPECIAL NOTICE was
   2
       served on July 5, 2019. Service was accomplished by the method and to the following as indicated:
   3
                           BY ELECTRONIC NOTICE OR FIRST CLASS MAIL
   4
                                                   DEBTOR
   5
                                               JadooTV, Inc.
   6                                    5880 W. Las Positas Blvd. #37
                                           Pleasanton, CA 94588
   7

   8                                      DEBTOR’S ATTORNEY
                                           (via electronic notice)
   9
                                                Thomas B. Rupp
  10                                       Keller and Benvenutti LLP
                                            650 California St. #1900
  11                                        San Francisco, CA 94108
                                          trupp@kellerbenvenutti.com
  12

  13                                      TRUSTEE’S ATTORNEY
                                            (via electronic notice)
  14
                                                Jason Blumberg
  15                                       Office of the U.S. Trustee
                                                501 I St. #7-500
  16                                        Sacramento, CA 95814
                                          jason.blumberg@usdoj.gov
  17

  18
              I declare under penalty of perjury that the foregoing is true and correct.
  19
  20 Dated: July 5, 2019                                     /s/ Heather Hilderbrandt
  21

  22

  23

  24

  25

  26

  27

  28

                                                   -3-                                     CASE NO. 19-41283
                                       REQUEST FOR SPECIAL NOTICE

Case: 19-41283     Doc# 62      Filed: 07/05/19     Entered: 07/05/19 13:04:53         Page 3 of 3
